Citation Nr: 1801182	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-13 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for hypertension, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from September 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which denied reopening entitlement to service connection for sleep apnea, hypertension, a right knee disability and a left knee disability.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The Board notes that the Veteran has previously filed a claim of service connection for a snoring condition, of which the RO denied entitlement in an April 2011 rating decision.  Subsequently, the Veteran filed a claim of service connection for sleep apnea which is the subject of this appeal.  Accordingly, the Board finds appropriate the recharacterization of the claim as entitlement to service connection for sleep apnea, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for hypertension and sleep apnea addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2011 rating decision, the RO denied reopening entitlement to service connection for a snoring condition, hypertension, a right knee disability and a left knee disability.

2.  The evidence received subsequent to the April 2011 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for sleep apnea and hypertension.

3.  Evidence received since the April 2011 rating decision does not relate to an unestablished fact necessary to substantiate the claims of service connection for a right knee disability and left knee disability.


CONCLUSION OF LAW

1.  The April 2011 rating decision, which denied reopening entitlement to service connection for hypertension, and denied entitlement to service connection for a snoring condition, a right knee disability and a left knee disability, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria to reopen service connection for sleep apnea and hypertension have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2017).

3.  The criteria to reopen service connection for a right knee disability and a left knee disability have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Here, the RO issued preadjudicatory notice to the Veteran in August 2012 which met the VCAA notice requirements with respect to reopening entitlement to service connection for sleep apnea, hypertension, a right knee disability and a left knee disability.  Id.  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes lay statements, VA treatment records, hearing testimony, and VA examinations.  The Board notes that the RO attempted to obtain the Veteran's service treatment records, and within an October 2007 VA memorandum associated with the record, the RO found that the Veteran's service treatment records were unavailable for review after all procedures to obtain the records had been correctly followed.  The Veteran was informed in October 2007 correspondence of the missing service treatment records and was informed of alternative types of evidence that could be provided in support of his claims.

VA examinations were provided in March 1999, September 2007 and March 2011 to address the Veteran's claims on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities have been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Reopening Service Connection Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

In an April 2011 rating decision, the RO denied service connection for a snoring condition, finding that the evidence did not show an event, disease or injury in service, and denied service connection for a right knee disability and a left knee disability as the evidence submitted did not show a current diagnosis of a disability.  The RO, within the April 2011 rating decision, also denied reopening service connection for hypertension, finding the evidence submitted was not new and material and failed to address in-service incurrence or aggravation.  The Veteran was previously denied service connection for hypertension in a December 2007 rating decision, where the RO found that the evidence of record did not show that currently diagnosed hypertension was related to active duty service.  The Veteran did not submit a notice of disagreement to the April 2011 rating decision, and the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  In rendering the above decisions, the RO considered the Veteran's statements, VA treatment records dated February 1999 to March 2011, and a March 2011 VA examination.  Therefore, the Board finds that new and material evidence must tend to establish a nexus between the Veteran's currently diagnosed hypertension and sleep apnea with active service, and must tend to show current diagnoses of right knee and left knee disabilities. 

New evidence received since the April 2011 rating decision pertinent to the claims on appeal includes VA treatment records, lay statements and hearing testimony.  

VA treatment records from April 2011 to July 2017 show that the Veteran has been treated for chronic bilateral knee pain, and was prescribed pain medication and knee braces for stability.  In a May 2017 videoconference hearing, the Veteran testified that his doctors did not know what was causing the pain in his knees.  While the medical and lay evidence of record is new, as it has not been previously considered, the evidence does not tend to show that the Veteran has a current right knee or left knee disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Accordingly, the Board finds that the new evidence submitted is not material to the petitions to reopen service connection for a right knee disability and left knee disability, and the claims must be denied.  38 C.F.R. § 3.156(a) (2017).

Within the May 2017 videoconference hearing, and within various lay statements of record, the Veteran alleged that his currently diagnosed sleep apnea was related to his service-connected posttraumatic stress disorder (PTSD).  The Board notes that  raising an alternate theory of entitlement to service connection does not provide a sufficient basis upon which to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Specifically, he related that his VA psychiatrist informed him that it could be a possibility that sleep apnea is secondary to PTSD and that he was going to obtain a letter that reflected that opinion. 

Additionally, the Veteran testified during the May 2017 videoconference hearing that he was diagnosed with hypertension during a medical examination upon return to Fort Stewart, Georgia from the Persian Gulf in 1991.  The Board notes that there has been a formal finding of unavailability of the Veteran's service treatment records.  See October 2007 VA memorandum.  He stated that he began seeking treatment for hypertension at a VA medical facility in Detroit once it was finished being built in 1993.  He indicated that he was prescribed medication for his hypertension at that time.  Because the Veteran has submitted evidence that tends to show a nexus between currently diagnosed hypertension and service, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Shade, 24 Vet. App. at 11.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for hypertension has been received, and the claim is reopened.  38 C.F.R. § 3.156 (2017).  The Board finds, however, that a remand for additional development is necessary to address service connection for hypertension and sleep apnea, prior to rendering a decision on the appeal.


ORDER

The petition to reopen service connection for sleep apnea is granted.

The petition to reopen service connection for hypertension is granted.

The petition to reopen service connection for a right knee disability is denied.

The petition to reopen service connection for a left knee disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C. § 5103A (2012).

Within a May 2017 videoconference hearing, the Veteran testified that he was diagnosed with hypertension in service, however, the Board notes that the Veteran's service treatment records were unable to be located.  See October 2007 VA memorandum.  The Veteran further testified that in 1993 he began seeking treatment at the Detroit VA Medical Center (VAMC) for hypertension, where he was prescribed medication for treatment.  Upon review of the Veteran's claims file, treatment records from the Detroit VAMC dated from February 1999 to July 2017 have been associated with the record, however, within a March 1999 VA examination, the VA examiner references medical records dated from September 1998.  The Board therefore finds that remand is necessary to obtain and associate with the record any and all VA treatment records from the Detroit VAMC prior to February 1999.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Board finds remand necessary for VA examinations to determine the nature and etiology of diagnosed hypertension and sleep apnea, to include as secondary to service-connected PTSD.  While VA examinations were provided in March 1999, September 2007 and March 2011 regarding the issue of service connection for hypertension, the Board notes that the respective VA examiners, in diagnosing the Veteran with hypertension, did not provide nexus opinions as to nature and etiology of the Veteran's hypertension.  Additionally, the Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of diagnosed sleep apnea, to include as caused by or aggravated by service-connected PTSD.  Therefore, after the aforementioned record development, the Board finds VA examinations necessary prior to rendering a decision on the Veteran's claims of service connection for hypertension and sleep apnea.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any and all VA treatment records from the Detroit VAMC prior to February 1999.  All efforts to obtain the Veteran's treatment records should be fully documented, and a negative response must be provided if the records are not available.

2.  Upon completion of the aforementioned record development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology currently diagnosed hypertension.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Upon review of the Veteran's claims file, the examiner is requested to provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed hypertension is etiologically related to service.  Additionally, the examiner is asked to determine whether the Veteran experienced chronic symptoms of hypertension in service, with continuous symptoms since service separation.  The examiner is also asked to determine whether hypertension manifested within a year of service separation.

The Board acknowledges the unavailability of service treatment records and asks the examiner to consider the Veteran's statements of treatment during service in rendering the above opinions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology currently diagnosed sleep apnea, to include as secondary to service-connected PTSD.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

Upon review of the Veteran's claims file, the examiner is requested to provide the following opinions:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed sleep apnea is etiologically related to service.  

b. Whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed sleep apnea was (i) caused by, or (ii) aggravated by service-connected PTSD.

The Board acknowledges the unavailability of service treatment records and asks the examiner to consider the Veteran's statements of treatment during service in rendering the above opinions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


